DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 302, associated with the server system, as in [0132].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in [0169]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
a typo has been noted in [0124] where “301” appears to be intended as “3001,” the element number associated with a user system or another server system.  Appropriate correction is required.
The use of the terms Windows ®, Unix ®, Bluetooth®, Siemens, MATLAB®, and Python® which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 3 is objected to because of the following informalities:  it appears the second recitation of “fR” is understood to have been “λ<” when associated with the fourth threshold value. Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The term "about" in Claims 3, 8, and 11 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Assessing whether a particular value meets this limitation is a subjective evaluation and therefore, the range of values which would be encompassed by the claimed threshold values is unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Benzinger et al. (WO 2017190029).
The applied reference has a common applicant or assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that 
Regarding Claim 1, Benzinger discloses a method for diagnosing a condition of a central nervous system, in which a computer is utilized to perform diffusion basis spectrum image (DBSI) modeling, as in [0187], where diffusion and demyelination is detected, as in [0190], interpreted as using a computer-implemented method of detecting nerve activity, and where the diffusion magnetic resonance data is provided by an MRI scanner, as in [0103], interpreted as being from a time series of diffusion basis MRI images and obtaining time-series diffusion MRI data sets using an MRI scanner. Furthermore, Benzinger discloses applying signal separation to the diffusion magnetic resonance imaging (dMRI) using the DBSI model, as in [0175], interpreted as applying a DBSI model to each diffusion MRI dataset of the time-series to obtain a time-series of at least one DBSI parameter, using a computer system (1200), as in [0290]. Additionally, Benzinger discloses that in DBSI, each of the potential pathological components within each voxel is modeled by a dedicated diffusion tensor, as in [0186] and shown in Figure 60, as well as detecting microglial activation, as in [0285], and glia cell activation, as in [0190], interpreted as detecting, using the computing device, the nerve activity at each voxel of the plurality of voxels based on changes in at least one value within the time series of the at least one DBSI parameter according to a nerve activity detection rule. Furthermore, Benzinger discloses cell fraction maps, as in [0164] and shown in Figure 42, which demonstrates the spatial nerve activity, interpreted as the maps of λII and λ<, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 20120280686) in view of Lange et al. (20110218253).
Regarding Claim 1, White discloses a method for measuring biological tissue parameters using magnetic resonance imaging (MRI) that utilizes a computer program product that is executed on a computer, as in [0184] and [0185]. Where MRI images are obtained during diffusion spectrum imaging (DSI) MRI scans, as in [0059], interpreted as using an MRI scanner to obtain a time-series of diffusion MRI datasets. Each dataset received comprises diffusion gradient directions, diffusion gradient strengths, diffusion waveforms, diffusion sensitivity, or diffusion times, interpreted as associated diffusion MRI signals, as in [0059], and the parameters of the diffusion data from the MRI data at each voxel are generated as well, interpreted as the dataset comprising a plurality of voxels, as in [0062]. Additionally, White discloses applying a linear mixture model to relate diffusion MRI signals to biological tissue parameters, as in [0012], interpreted as applying a diffusion basis spectrum imaging (DBSI) model to each diffusion MRI dataset of the time-series to obtain a time-series of at least one DBSI parameter. 

However, White does not disclose the method being specific to a nerve, as well as transforming the detected nerve activity into a spatial map of nerve and displaying the spatial map of nerve activity. Yet, Lange discloses a method to enable imaging-based detection, evaluation, and mapping of white matter microstructure and hemispheric organization of white matter in a central nervous system, where diffusion maps are calculated using fractional anisotropy, axial diffusivity, and radial diffusivity, as in [0056], interpreted as transforming the detected nerve activity into a spatial map of nerve activity at each voxel position of the diffusion MRI dataset. Furthermore, Lange discloses a further level of detail of diffusion features in nervous tissue can be display by color-coding directionality on the fractional anisotropy map by the computing unit (120), interpreted as displaying to a user, using a display device operatively coupled to the computing device, the spatial map of nerve activity. It would have been obvious to combine the teachings of White with the spatial map of Lange because a display of a color-coded spatial map convey not only the location of large white matter tracts but also their prevalent direction using diffusion tensor information, as taught by Lange in [0056].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Lange as applied to Claim 1 above, and further in view of “Decreased axial diffusivity within language connections: A possible biomarker of schizophrenia risk” (Kubicki et al.).
	Regarding Claim 2, the modified method of White discloses all features of the invention as substantially claimed but is not specific to the nerve activity detection rule further comprising detecting a nerve activity for at least one of an increase of a fiber component value above a first threshold value, an increase of a restricted component value above a second threshold value, a decrease of an axial diffusivity value below a third threshold value, a decrease of a radial diffusivity value below a fourth threshold value, a decrease of a hindered isotropic spectral component value below a fifth threshold value, and an increase of a restricted isotropic spectral component value above a sixth threshold value. However, Kubicki discloses a method utilizing diffusion MRI to measure axial diffusivity (AX) in subjects with developing schizophrenia and control subjects, as taught in the abstract. Schizophrenia is characterized by wide-spread cognitive, structural and functional deficits, including cortical volume and white matter deficits, therefore strongly relating the mental illness to nerve activity, as taught in Paragraph 2 of Introduction. The method results included a decrease in axial diffusivity, or diffusion in the direction parallel to the axons, with aging, as taught by Paragraph 1 of Discussion, interpreted as detecting a nerve activity for a decrease of an axial diffusivity below a [third] threshold value, the threshold being the healthy control subjects. As shown in Figure 4, the axial diffusivity decreases when compared to the controls. It would have been obvious to further combine the measure of axial diffusivity of Kubicki because axial diffusivity may be a possible biomarker in diagnosing patients who are at risk for developing schizophrenia, or other major mental illnesses, as taught by Kubicki in the abstract.

3 is rejected under 35 U.S.C. 103 as being unpatentable over White, Lange, and Kubicki, as applied to Claim 2 above, and further in view of “Predicting Functional Motor Potential in Chronic Stroke Patients Using Diffusion Tensor Imaging” (Lindenberg et al.) and “Regional Brain Axial and Radial Diffusivity Changes During Development” (Kumar et al.) and Benzinger et al. (WO 2017190029).
	Regarding Claim 3, the modified method of White discloses method for measuring biological tissue parameters using restriction spectrum MRI, in which the method includes analysis which results in an estimate of the fractional diffusion at each scale to the total signal as well as including fiber orientation distribution spectrums (213, 214) for two representative voxels in white matter and gray matter, as in [0071], to compare restricted fiber orientation distribution and hindered fiber orientation distribution, interpreted as the sixth and fifth thresholds, respectively, where the fifth threshold value is about 0.1 %µm2/ms less than a baseline value associated with a non-stimulated nerve and the sixth threshold value is about 0.03 µm2/ms less than a baseline value associated with a non-stimulated nerve.
However, the modified method of White does not disclose a first threshold value is 1% of a total diffusion signal higher than a baseline ffiber signal, a second threshold value is 0.3% of a total diffusion signal higher than a baseline fR signal, the third threshold value is about 0.06 µm2/ms less than a baseline λII value associated with a non-stimulated nerve, and the fourth threshold value is about 0.02 µm2/ms less than a baseline λ< value associated with a non-stimulated nerve. Yet, Benzinger discloses stimulation of the nervous system which will include the concept of non-stimulated nerves, as Benzinger discloses a method that incorporates stimulating a classical proinflammatory response in the microglia, which can be visualized in Alzheimer’s patients, as in [0217]. Benzinger discloses the Stage 1 patients’ DBSI-derived fractional anisotropy is 0.3% and 1% of a total diffusion signal higher than the Stage 0, interpreted as a baseline fR and ffiber value, respectively, associated with a non-stimulated nerve, as shown in the box and whisker plots of Figure 54(A). Additionally, Lindenberg discloses a method of noninvasive brain stimulation in which axial diffusivities (λII) of a control, or “healthy,” group was 2/ms less than the patient group’s axial diffusivity value, interpreted as the baseline (λII) value, in the PTc tract, where the difference is 0.04 µm2/ms, the aMFc tract, where the difference is 0.05 µm2/ms, and the M1-M1 tract, where the difference is 0.08 µm2/ms, as all of the aforementioned values are considered “about” 0.06 µm2/ms, as shown in Table II. It would have been obvious to further include the values of Lindenberg because setting a threshold and a baseline value for a specific condition is beneficial in identifying specific nerve activity or behavior, such as changes in axial diffusivity. Moreover, Kumar discloses a method in which age-related changes in radial diffusivity was assessed, where a decrease in radial diffusivity from the starting age, except for in the right mid hippocampus, interpreted as the baseline value, is shown in Figure 2-4. From the data of Kumar, the value of radial diffusivity, interpreted as the fourth threshold value, will be about 0.02 µm2/ms less than the baseline value associated with a non-stimulated nerve. It would have been obvious to further include the values of Kumar because the values give baseline values against which pathological tissue changes can be evaluated, as taught by Kumar in Conclusions. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Lange and Kubicki, as applied to Claim 2 above, and further in view of Nelson (US 20120271148).
Regarding Claim 4, the modified method of White discloses the method includes collecting the diffusion MRI signals with various combinations of diffusion directions, interpreted as radial diffusivity and axial diffusivity, among other parameters, as in [0050], interpreted as changes in at least one value within the time series of the at least one DBSI parameter. Additionally, the modified method of White discloses a nerve activity rule by way of Kubicki, as Kubicki discloses a method utilizing diffusion MRI to measure axial diffusivity (AX) in subjects with developing schizophrenia and control subjects, as taught in .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over White, Lange, Kubicki, and Nelson, as applied to Claim 4 above, and further in view of Roberts et al. (US 20160022207).
	Regarding Claim 5, the modified method of White discloses a third threshold value by way of Kubicki, as Kubicki discloses the method results included a change in axial diffusivity, or diffusion in the direction parallel to the axons, with aging, as taught by Paragraph 1 of Discussion, interpreted as utilizing a [third] threshold value, the threshold being the healthy control subjects. However, the modified method of White is not specific to the nerve activity intensity rule comprising an empirically-derived relationship between a change in the axial diffusivity value and a nerve activity intensity, wherein further increases of axial diffusivity value below the threshold value are indicative of increased nerve activity intensity. However, Roberts discloses a method for diagnosing neurological disorders, .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over White et al. (US 20120280686) in view of Lange (US 20110218253) and Jeong et al. (US 20180049665).
White discloses a method for measuring biological tissue parameters using magnetic resonance imaging (MRI) that utilizes a computer program product that is executed on a computer, as in [0184] and [0185]. Where MRI images are obtained during diffusion spectrum imaging (DSI) MRI scans, as in [0059], interpreted as using an MRI scanner to obtain a time-series of diffusion MRI datasets. Each dataset received comprises diffusion gradient directions, diffusion gradient strengths, diffusion waveforms, diffusion sensitivity, or diffusion times, interpreted as associated diffusion MRI signals, as in [0059], and the parameters of the diffusion data from the MRI data at each voxel are generated as well, interpreted as the dataset comprising a plurality of voxels, as in [0062]. Additionally, White discloses applying a linear mixture model to relate diffusion MRI signals to biological tissue parameters, as in 
Furthermore White discloses the method includes determining diffusion signals, from the MRI data, corresponding to voxel positions, as in [0060], interpreted as activity at each voxel position of the diffusion MRI dataset. The diffusion MRI signals are collected with various combinations of diffusion directions, interpreted as radial diffusivity and axial diffusivity, among other parameters, as in [0050], interpreted as changes in at least one value within the time series of the at least one DBSI parameter. See also display of spatial maps of diffusion signal activity at each voxel in [0171] and Fig. 2.
However, White does not disclose the method being specific to an optic nerve in a human subject, transforming the detecting nerve activity into a spatial map of nerve activity at each voxel position of the diffusion MRI dataset or displaying to a user the spatial map of nerve activity. Yet, Lange discloses a method to enable imaging-based detection, evaluation, and mapping of white matter microstructure and hemispheric organization of white matter in a central nervous system, where diffusion maps are calculated using fractional anisotropy, axial diffusivity, and radial diffusivity, as in [0056], interpreted as transforming the detected nerve activity into a spatial map of nerve activity at each voxel position of the diffusion MRI dataset. Furthermore, Lange discloses a further level of detail of diffusion features in nervous tissue can be display by color-coding directionality on the fractional anisotropy map by the computing unit (120), interpreted as displaying to a user, using a display device operatively coupled to the computing device, the spatial map of nerve activity. It would have been obvious to combine the teachings of White with the spatial map of Lange because a display of a color-coded spatial map convey not only the location of large white matter tracts but also their prevalent direction using diffusion tensor information, as taught by Lange in [0056]. Moreover, Jeong discloses a method for obtaining ultra-high b radial diffusion-weighted imaging signals from a selected portion of the nervous system, such as the optic nerve of a patient, as in [0058], where the subject is a human, as .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Lange and Jeong as applied to Claim 6 above, and further in view of “Decreased axial diffusivity within language connections: A possible biomarker of schizophrenia risk” (Kubicki et al.).
	Regarding Claim 7, the modified method of White discloses all features of the invention as substantially claimed but is not specific to the nerve activity detection rule further comprising detecting a nerve activity for at least one a decrease of an axial diffusivity value below a third threshold value and a decrease of a radial diffusivity value below a fourth threshold value. However, Kubicki discloses a method utilizing diffusion MRI to measure axial diffusivity (AX) in subjects with developing schizophrenia and control subjects, as taught in the abstract. Schizophrenia is characterized by wide-spread cognitive, structural and functional deficits, including cortical volume and white matter deficits, therefore strongly relating the mental illness to nerve activity, as taught in Paragraph 2 of Introduction. The method results included a decrease in axial diffusivity, or diffusion in the direction parallel to the axons, with aging, as taught by Paragraph 1 of Discussion, interpreted as detecting a nerve activity for a decrease of an axial diffusivity below a [third] threshold value, the threshold being the healthy control subjects. As shown in Figure 4, the axial diffusivity decreases when compared to the controls. It would have been obvious to further combine the measure of axial diffusivity of Kubicki because axial diffusivity may be a possible biomarker in diagnosing patients who are at risk for developing schizophrenia, or other major mental illnesses, as taught by Kubicki in the abstract.

8 is rejected under 35 U.S.C. 103 as being unpatentable over White, Lange, Jeong, and Kubicki, as applied to Claim 7, and further in view of “Predicting Functional Motor Potential in Chronic Stroke Patients Using Diffusion Tensor Imaging” (Lindenberg et al.) and “Regional Brain Axial and Radial Diffusivity Changes During Development” (Kumar et al.).
	Regarding Claim 8, the modified method of White discloses all features of the invention as substantially claimed, but is not specific to the third threshold value is about 0.2 µm2/ms less than a baseline value associated with a non-stimulated nerve and the fourth threshold value is about 0.3 µm2/ms less than a baseline λ< value associated with a non-stimulated nerve. However, Lindenberg discloses a method of noninvasive brain stimulation in which axial diffusivities (λII) of a control, or “healthy,” group was compared to those of a patient group, whose defining feature was that of having chronic strokes, as in the abstract. The control group’s axial diffusivity value is interpreted as a threshold value, which is about 0.2 µm2/ms less than the patient group’s axial diffusivity value, interpreted as the baseline (λII) value, in the PTi tract, where the difference is 0.24 µm2/ms and the aMFi tract, where the difference is 0.24 µm2/ms, as all of the aforementioned values are considered “about” 0.2 µm2/ms, as shown in Table II. It would have been obvious to further include the values of Lindenberg because setting a threshold and a baseline value for a specific condition is beneficial in identifying specific nerve activity or behavior, such as changes in axial diffusivity. Moreover, Kumar discloses a method in which age-related changes in radial diffusivity was assessed, where a decrease in radial diffusivity from the starting age, except for in the right mid hippocampus, interpreted as the baseline value, is shown in Figure 2-4. From the data of Kumar, the value of radial diffusivity, interpreted as the fourth threshold value, will be about 0.3 µm2/ms less than the baseline value associated with a non-stimulated nerve. It would have been obvious to further include the values of Kumar because the values give baseline values against which pathological tissue changes can be evaluated, as taught by Kumar in Conclusions.

9 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Lange (US 20110218253) and Jeong et al. (US 20180049665).
Regarding Claim 9, Regarding Claim 9, White discloses a method for measuring biological tissue parameters using magnetic resonance imaging (MRI) that utilizes a computer program product that is executed on a computer, as in [0184] and [0185]. Where MRI images are obtained during diffusion spectrum imaging (DSI) MRI scans, as in [0059], interpreted as using an MRI scanner to obtain a time-series of diffusion MRI datasets. Each dataset received comprises diffusion gradient directions, diffusion gradient strengths, diffusion waveforms, diffusion sensitivity, or diffusion times, interpreted as associated diffusion MRI signals, as in [0059], and the parameters of the diffusion data from the MRI data at each voxel are generated as well, interpreted as the dataset comprising a plurality of voxels, as in [0062]. Additionally, White discloses applying a linear mixture model to relate diffusion MRI signals to biological tissue parameters, as in [0012], interpreted as applying a diffusion basis spectrum imaging (DBSI) model to each diffusion MRI dataset of the time-series to obtain a time-series of at least one DBSI parameter. Furthermore White discloses the method includes determining diffusion signals, from the MRI data, corresponding to voxel positions, as in [0060], interpreted as activity at each voxel position of the diffusion MRI dataset. The diffusion MRI signals are collected with various combinations of diffusion directions, interpreted as radial diffusivity and axial diffusivity, among other parameters, as in [0050], interpreted as changes in at least one value within the time series of the at least one DBSI parameter. See also display of spatial maps of diffusion signal activity at each voxel in [0171] and Fig. 2.
However, White does not disclose the method being specific to optic nerve pathology and transforming the detecting nerve activity into a spatial map of nerve activity at each voxel position of the diffusion MRI dataset or displaying to a user the spatial map of nerve activity. Yet, Lange discloses a method to enable imaging-based detection, evaluation, and mapping of white matter microstructure and hemispheric organization of white matter in a central nervous system, where diffusion maps are calculated using fractional anisotropy, axial diffusivity, and radial diffusivity, as in [0056], interpreted as .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Lange and Jeong as applied to Claim 9 above, and further in view of “Decreased axial diffusivity within language connections: A possible biomarker of schizophrenia risk” (Kubicki et al.).
	Regarding Claim 10, the modified method of White discloses all features of the invention as substantially claimed but is not specific to the nerve activity detection rule further comprising detecting a nerve activity for at least one of an increase of a fiber component value above a first threshold value, an increase of a restricted component value above a second threshold value, a decrease of an axial diffusivity value below a third threshold value, a decrease of a radial diffusivity value below a fourth threshold value, a decrease of a hindered isotropic spectral component value below a fifth threshold .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over White, Lange, Jeong, and Kubicki as applied to Claim 10 above, and further in view of “Predicting Functional Motor Potential in Chronic Stroke Patients Using Diffusion Tensor Imaging” (Lindenberg et al.) and “Utility of axial and radial diffusivity from diffusion tensor MRI as markers of neurodegeneration in amyotrophic lateral sclerosis (ALS)” (Metwalli et al.).
	Regarding Claim 11, the modified method White discloses all features of the invention as substantially claimed but is not specific to the third threshold value is about 0.5 µm2/ms less than a baseline value associated with a non-stimulated nerve and the fourth threshold value is about 0.1 µm2/ms greater than a baseline λ< value associated with a non-stimulated nerve. Yet, Lindenberg discloses a method of noninvasive brain stimulation in which axial diffusivities (λII) of a control, or 2/ms less than the patient group’s axial diffusivity value ± standard deviation, interpreted as the baseline (λII) value, in the PTi tract and the aMFi tract, as all of the aforementioned values have a difference of “about” 0.2 µm2/ms, as shown in Table II. It would have been obvious to further include the values of Lindenberg because setting a threshold and a baseline value for a specific condition is beneficial in identifying specific nerve activity or behavior, such as changes in axial diffusivity. Moreover Metwalli discloses a method to investigate changes in radial diffusivity in patients with ALS where it was found that the patients with ALS has increasing measurements of radial diffusivity (λ<), interpreted as the fourth threshold value when compared to the controls, interpreted as the baseline value, as shown in Table 2. More specifically, all the regions measured showed about a 0.1 µm2/ms increase in ALS patients when compared to the controls, interpreted as the fourth threshold value is about 0.1 in ALS µm2/ms greater than a baseline λ< value associated with a non-stimulated nerve. It would have been obvious to further include the value of Metwalli because the values of the control create a baseline for observing neurodegenerative changes and recognizing ALS in patients, as taught by Metwalli in the Abstract.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022.  The examiner can normally be reached on M-Th 7:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 5712701790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA CHRISTINA TALTY/               Examiner, Art Unit 3793    

/AMANDA LAURITZEN MOHER/               Primary Examiner, Art Unit 3793